Cuyahoga App. No. 93567, 188 Ohio App.3d 796, 2010-Ohio-3872. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County.
Upon review of the brief of amici curiae, Ohio Insurance Institute, et al., it is evident that Mark A. Behrens and Cary Silverman have not filed a timely motion for admission pro hac vice pursuant to S.Ct.Prac.R. 1.2. Therefore, it is ordered by the court, sua sponte, that Mark A. Behrens and Cary Silverman are stricken from the brief of amici curiae for failure to comply with S.Ct.Prac.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)-(e).